Citation Nr: 1033014	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  07-24 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to January 
1971.

This matter initially came before the Board of Veterans' Appeals 
(Board) from a February 2007 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas.  In 
that decision, the RO granted service connection for right ear 
hearing loss and assigned an initial noncompensable disability 
rating, effective August 30, 2006.

The Veteran testified before the undersigned at a February 2010 
hearing at the RO (Travel Board hearing).  A transcript of that 
hearing has been associated with his claims folder.

In April 2010, the Board granted service connection for left ear 
hearing loss and tinnitus, and remanded the issue of entitlement 
to an initial compensable rating for bilateral hearing loss for 
further development.

In June 2010, the Appeals Management Center granted service 
connection for left ear hearing loss pursuant to the Board's 
April 2010 decision and the Veteran's hearing disability was 
changed to bilateral hearing loss and an initial noncompensable 
disability rating was assigned, effective August 30, 2006.

In March 2010, the Board granted the Veteran's motion to advance 
this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) 
(2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On VA audiological testing in January 2007, the Veteran's 
hearing acuity was level II in both ears.

2.  On private audiological testing in August 2007, the Veteran's 
hearing acuity was level II in the right ear and level V in the 
left ear, but this examination was not shown to have been 
conducted in accordance with VA standards.

CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 
(DC) 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

The claim for a higher initial rating for bilateral hearing loss 
arises from the Veteran's disagreement with the initial rating 
assigned after the grant of service connection.  The courts have 
held, and VA's General Counsel has agreed, that where an 
underlying claim for service connection has been granted and 
there is disagreement as to "downstream" questions, the claim 
has been substantiated and there is no need to provide additional 
VCAA notice or address prejudice from absent VCAA notice.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  

The Court has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as initial 
rating) are appropriately addressed under the notice provisions 
of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 
128 (2008).  Where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements.  Id.  There has been no 
allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained all of the identified post-service VA treatment 
records and private medical records.  In addition, the Veteran 
was afforded a VA examination for bilateral hearing loss.

The Court has held that unless there is expert medical evidence 
demonstrating that an audiometry test conducted in a sound-
controlled room produces inaccurate, misleading, or clinically 
unacceptable test results, or medical evidence demonstrates that 
an alternative testing method exists and is in use by the general 
medical community, it will not second-guess VA's policy 
concerning audiological examinations.  Martinak v. Nicholson, 21 
Vet. App. 447, 454 (2007).  

The Veteran has submitted no such medical evidence in support of 
his claim.  In addition, Martinak specified that an audiology 
examiner was required to fully describe the functional effects 
caused by a hearing disability.  Id at 454-5.  In Martinak, the 
Court held that this duty was fulfilled where the examiner 
recorded the Veteran's complaints that hearing loss and tinnitus 
interfered with sleep.  Id.  

In the instant case, the audiologist who conducted a January 2007 
VA examination noted that the Veteran's chief complaint was 
hearing loss and that he reported that he had difficulty hearing 
in all situations.  Hence the functional effects were considered.  
Therefore, the Board concludes that the VA audiological 
examination was adequate for rating purposes, as it included a 
pure tone audiometry test and a speech discrimination test, in 
accordance with 38 C.F.R. § 4.85, and included an opinion by the 
audiologist as to the severity of the Veteran's bilateral hearing 
loss.  For example, the audiologist noted that the Veteran had 
mild to severe sensorineural hearing loss bilaterally.

During the February 2010 hearing, the Veteran testified that his 
hearing loss had worsened since the January 2007 VA examination.  
Therefore, in its April 2010 remand, the Board instructed the 
Agency of Original Jurisdiction (AOJ) to schedule the Veteran for 
a new VA audiological examination to determine the current 
severity and functional effects of his hearing loss. 

In accordance with the Board's April 2010 remand, the AOJ 
notified the Veteran that he would be scheduled for a VA 
audiological examination by a letter dated in June 2010.  The 
examination was scheduled for later that month.  He failed to 
appear for the examination and the appeal was subsequently 
returned to the Board.  

There is a presumption of regularity under which it is presumed 
that government officials "have properly discharged their 
official duties."  United States v. Chemical Foundation, Inc., 
272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 
274 (1994) (VA need only mail notice to the last address of 
record for the presumption to attach).  This presumption of 
regularity in the administrative process may be rebutted by 
"clear evidence to the contrary."  Schoolman v. West, 12 Vet. 
App. 307, 310 (1999).  An allegation of non-receipt, by itself, 
is insufficient to rebut the presumption of regularity.  Id.  

While the letter notifying the Veteran of the examination is not 
in the claims folder, the absence of the letter cannot be used as 
evidence to rebut the presumption that the VAMC complied with its 
procedures in notifying the Veteran of his examination.  Kyhn v. 
Shinseki, 23 Vet. App. 335, 339 (2010).  The Veteran has not 
alleged non-receipt. 

No reason for the failure to report was shown and the Veteran 
made no attempt to contact VA to request that his examination be 
rescheduled.  Furthermore, the Veteran has not argued that good 
cause exists for his failure to appear at his scheduled VA 
examination.  As he has not alleged good cause for his failure to 
appear, his claim shall be decided based on the evidence of 
record.  38 C.F.R. § 3.655(b) (2009).  See also Turk v. Peake, 21 
Vet. App. 565, 570 (2008) (a claim for a higher initial rating is 
an "original compensation claim," for purposes of 38 C.F.R. § 
3.655(b) (providing that where a claimant fails to report for a 
necessary examination in connection with an original claim 
without good cause, the claim will be decided on the basis of the 
evidence of record, rather than denied)).

Analysis

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. § 1155.

Where an award of service connection for a disability has been 
granted and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned for 
separate periods of time based on the facts found. In other 
words, the evaluations may be "staged."  Fenderson v. West, 12 
Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Ratings for hearing loss are determined by a mechanical 
application of the rating schedule to the numeric designations 
assigned based on audiometric test results.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

Under the rating criteria, the method for rating bilateral 
hearing loss is based on examination results including a 
controlled speech discrimination test (Maryland CNC), and a pure 
tone audiometric test of pure tone decibel thresholds at 1000, 
2000, 3000, and 4000 Hz with an average pure tone threshold 
obtained by dividing these thresholds by four.

Once these test results have been obtained, employing Table VI, a 
Roman numeral designation of auditory acuity level for hearing 
impairment is ascertained based on a combination of the percent 
of speech discrimination and pure tone threshold average.  Once a 
Roman numeral designation of auditory acuity level for each ear 
has been determined, Table VII is used to determine the 
percentage evaluation for bilateral hearing loss by combining the 
Roman numeral designations of auditory acuity level for hearing 
impairment of each ear.  38 C.F.R. § 4.85.

There is an alternative method of rating hearing loss in defined 
instances of exceptional hearing loss.  In such exceptional 
cases, the Roman numeral designation for hearing loss of an ear 
may be based only on pure tone threshold average, using Table 
VIA, or from Table VI, whichever results in the higher Roman 
numeral.  Exceptional hearing loss exists when the pure tone 
threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz 
is 55 decibels or more; or where the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 2000 
Hertz.  In the latter situation, the higher Roman numeral, 
determined from Table VI or VIA, will then be elevated to the 
next higher Roman numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86.

During the January 2007 VA examination, the Veteran's pure tone 
thresholds, in decibels, were as follows:



Hertz
1,000
2,000
3,000
4,000
Average
Right 
ear
35
50
80
85
63
Left ear
35
50
75
80
60

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 96 percent in the left ear.

Using Table VI, the Veteran's January 2007 VA examination 
revealed level II hearing in each ear.  Combining these levels 
according to Table VII yields a noncompensable rating.

Dr. Caudle, and audiologist at Denton Hearing Health Care, 
conducted an audiology evaluation in August 2007.  During this 
examination, the Veteran's pure tone thresholds, in decibels, were 
approximately as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right 
ear
25
40
75
85
56
Left ear
30
50
75
85
60

Speech audiometry using the recorded Maryland CNC list was 
reported as 80 or 88 percent in the right ear and 60 or 72 
percent in the left ear.

Using Table VI, the Veteran's August 2007 examination revealed 
level II hearing in the right ear and level V hearing in the left 
ear.  Combining these levels according to Table VII would yield a 
10 percent rating.  There is no indication; however, that the 
examination was conducted in accordance with VA guidelines.  See 
Martinak v. Nicholson, at 453 (citing VA Clinician's Guide 
§§ 5.7-5.8 (Lewis R. Coulson, M.D.)).  Hence it is not possible 
to assess whether the reported findings are reliable.

VA attempted to provide a reliable examination, but as noted, the 
Veteran failed to report.  The Board must rate the disability on 
the basis of the evidence of record.  

Application of the rating schedule to the VA examination, which 
is presumed to have been conducted in accordance with VA 
guidelines, based on the presumption of regularity, shows that 
the Veteran has not met the criteria for a compensable rating at 
any time during the appeal period.  38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. §§ 4.7, 4.21, 4.85, 4.86, DC 6100.    

Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the case 
"presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).  The question of an extraschedular rating is a 
component of a claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not 
assign an extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by the 
claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of a claimant's 
service-connected disability with the established criteria found 
in the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 
1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

There has been no allegation or evidence of exceptional factors 
in this appeal.  The symptom of the Veteran's disability is 
hearing loss.  This symptom is contemplated by the rating 
criteria.  Thus, referral for consideration of an extraschedular 
evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

Total Disability Rating Based on Individual Unemployability 
(TDIU)

The Court has held that entitlement to a TDIU is an element of 
all claims for a higher initial rating.  Rice v. Shinseki, 
22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a 
veteran: (1) submits evidence of a medical disability; (2) makes 
a claim for the highest rating possible; and (3) submits evidence 
of unemployability.  See Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001) & Jackson v. Shinseki, 587 F.3d 1106, 1109-10 
(2009) (holding that an inferred claim for a TDIU is raised as 
part of an increased rating claim only when the Roberson 
requirements are met). 

The evidence indicates that the Veteran was gainfully employed as 
a correctional officer and with the U.S. Postal Service since his 
discharge from service and that he occupationally retired from 
the U.S. Postal Service.  He has not claimed that his service 
connected disabilities caused his retirement nor has he otherwise 
reported that they prevented him from maintaining or obtaining 
gainful employment, and there is no other evidence to this 
effect.  As there is no evidence of unemployability, the question 
of entitlement to a TDIU is not raised under Roberson and Rice. 


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


